Citation Nr: 1140004	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left heel bone cyst, to include as secondary to herbicide exposure during service.

2.  Entitlement to service connection for a lumbar spine disorder, to include spinal stenosis and arthritis of the lumbar spine, to include as secondary to a service-connected pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above noted issues.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in May 2010, at which time the above issues were remanded for further development.  That development having been completed, the case has been returned for further appellate review at this time.  

It is determined that the previous May 2010 remand has been substantially complied with and therefore that the Board can proceed to adjudicate upon the merits of the issues herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a left heel bone cyst, which was first identified in 1999 and has been stable since that time.  

2.  It is conceded, for purposes of analysis in this case, that the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides during military service.

3.  The service treatment records do not demonstrate any left heel bone cyst, though the Veteran had treatment for bilateral foot pain in April 1968 that was diagnosed as symptomatic pes planus.

4.  The competent evidence of record does not demonstrate that the Veteran's left heel bone cyst is due to or caused by military service, to include any left foot problem or herbicide exposure therein.


CONCLUSION OF LAW

The criteria establishing service connection for a left heel bone cyst, to include as secondary to herbicide exposure during service, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2006 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Moreover, service connection may be established on a presumptive basis for certain specified diseases or disorders if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  The Veteran's claimed left heel bone cyst is not a recognized presumptive disease or disorder for herbicide exposure under 38 C.F.R. § 3.309(e), and therefore presumptive service connection cannot be granted in this case.  

Notwithstanding the presumptive provisions, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).

On appeal, the Veteran avers that he should be service-connected for his left heel bone cyst because he was exposed to herbicides during service and that such exposure resulted in the formation of his bone cyst.  Throughout the appeal period, he does not relate his bone cyst to any other incident or event during military service other than herbicide exposure.

A review of the service treatment records reveal a normal examination of the lower extremities upon entrance in January 1968, though the Veteran reported having a past medical problem with his feet that was identified as tinea pedis, a skin disorder.  He reported no history of orthopedic problems regarding his feet.

During service in April 1968, the Veteran had complaints related to his feet, which were assessed as symptomatic pes planus.  He was prescribed hot soaks for his feet at that time.  No other foot complaints were noted in service.  The report of medical history completed at the time of a December 1969 separation examination indicated a history of foot trouble, but his feet were objectively normal at that time.

Post-service, aside from an unrelated left foot complaint related to a plantar wart in 1990, the record first reflects complaints of left heel pain in May 2000, at which time his private physician referred the Veteran to a podiatrist.  After consultation and other work-up, including an October 2000 left foot x-ray, he was diagnosed with a left foot calcaneal bone cyst, plantar fasciitis, and a bone osteophyte deformity (bone spur).  The Veteran decided at that time to undergo corrective surgery.  A surgical excision of the bone spur was performed in November 2000, but the bone cyst was left intact.  

The Veteran received treatment for his left foot on several occasions in 2001 following the surgery, mostly related to overuse of his foot.  A March 2001 report indicated that the left foot pain had been occurring for "several years continuously."

An October 2001 x-ray report revealed no change from the prior x-ray and that the Veteran's left heel had a benign-type lesion consistent with intraosseous lipoma involving his calcaneus; no acute osseous abnormalities were identified at that time.

A VA treatment report dated in July 2002 reflects complaints of intermittent heel pain, with discomfort around the entire ankle.  Following that entry, the private and VA treatment records do not demonstrate further treatment for left foot pain, other than for plantar fasciitis.  

The Veteran underwent a VA examination of his left heel bone cyst in July 2010.  
During the examination, he reported that he experienced left foot pain that was a 3 out of 10 in intensity most of the time.  He further stated that he did not have any "real injury in service."  The Veteran further reported that in 1999 he had a recurrence of foot problems, and the examiner noted that in 2000 a CT scan noted a lipoma or interosseous lesion.  X-rays from that time indicated a probable calcaneal lipoma.  The Veteran was diagnosed with a residual pain localized in the left heel area with previous evidence of a left heel intraosseous lipoma or cyst.  The examiner noted the 1968 foot problems and conservative treatment in service, but concluded that it was not as likely as a 50/50 percent chance that his left heel bone cyst was related to service.


(The examiner noted the above noted service treatment records, including the December 1969 separation examination that had no noted foot problems or complaints of foot pain.  The examiner did note that during service the Veteran had foot pain in 1968 and was treated conservatively with analgesics and foot soaks.)  



The Veteran underwent another VA examination in April 2011.  The examiner stated that he reviewed the entire claims file, including the July 2010 examination and the March 2010 Board hearing transcript during which the Veteran stated that he had no foot injury or problem in service and related his bone cyst to herbicide exposure.  The examiner further noted complaints in service of "vague foot pain" and that no x-ray of his left foot was taken at that time.  The report noted that Veteran's historical account of foot pain beginning in the late 1990's, with diagnoses at that time of plantar fasciitis, a bony prominence on the dorsum of his left foot, and a left calcaneal bone cyst-alternatively, a lipoma of the bone.  As observed by the examiner, following left foot surgery for removal of a left bone spur, subsequent treatment records continue to demonstrate a bone cyst that has not changed over time.  The examiner additionally noted the July 2010 x-rays, which revealed a probable calcaneal lipoma.  

After examination, including review of the July 2010 x-rays, the examiner diagnosed the Veteran with a left heel bone cyst, but noted that complaints of pain were possibly associated with the left heel bone cyst.  However, more likely than not, that pain was associated with arthritis or some other cause.  The examiner concluded that the Veteran's left heel bone cyst was less likely as not caused by or related to military service, including his presumptive exposure to herbicides in service.  The examiner stated that bone cysts were common and could be found in many different locations in the body.  They were usually benign processes that are incidentally revealed on x-rays and other scans when evaluating other conditions.  He noted that bone cysts can be congenital or developmental and are usually of little consequence, with the patient having them for years or a lifetime without any medical symptoms.  He also noted that bone cysts can theoretically develop at any time during a person's life and that they do not come from any injury, fracture, infection, etc., and that they can form for unknown reasons.  

The examiner noted that the discrepancy between whether the Veteran had a left heel bone cyst or a interosseous lesion or lipoma is of no consequence, as both conditions are benign and usually cause no symptoms; in fact, he noted that a bone cyst can be filled with fat and then the condition is a interosseous lipoma, and that in that sense, the two differing diagnoses in this case are essentially the same thing, and that usually either condition is of little clinical consequence.  The examiner further stated that rarely bone cysts can be a more serious process, such as a cancer or a neoplasm, and that in such a case serial x-rays would demonstrate changes.  He noted that the Veteran's serial x-rays "thankfully has had no changes in the cyst in over a decade."  

The examiner further stated that there are no good scientific studies that show any relationship between herbicides and bone cysts.  Additionally, the examiner noted that since bone cysts occur at any time, based on probability, it was unlikely that the Veteran's cyst formed during military service.  He noted that the Veteran's cyst was first shown when he was 50 years old, and noted that the Veteran was in military service less than two years.  The examiner concluded that such a 2 out of 50-4 percent chance-(or 48 out of 50 chance that it formed prior to or after service-96 percent chance) that the bone cyst formed during military service meant that it was less likely as not that the cyst happened to form while on active military duty.  Aside from that probability, he reiterated that the Veteran's foot pain was not likely due to the cyst in any event and that it would not be the cause of any disability.

In this case, the Veteran has been diagnosed with a left heel bone cyst or a left heel interosseous lipoma or lesion.  The Board finds that on the basis of the April 2011 examiner's opinion, those two diagnoses are essentially describing the same process, and that there is no clinically significant difference between the two diagnoses.  In any event, it is not in dispute that a current diagnosis of the left foot is demonstrated here, and thus the first element of service connection has been satisfied.

The Veteran has averred that his bone cyst is the result of exposure to herbicides during military service in the Republic of Vietnam.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Veteran's Form DD-214 notes that he had service from March 1968 to December 1969, during which time he served with the 552nd Military Police company, earning both the Vietnam Service and Campaign medals.  Additionally, the Veteran submitted three statements from fellow service members demonstrating his presence in the Republic of Vietnam with them in 1968 and 1969.  For purposes of this case, the Board will concede that the Veteran served in the Republic of Vietnam, and therefore it is presumed that he was exposed to herbicides as a result of his military service.  See 38 U.S.C.A. § 1154(a) (West 2002); see also 38 C.F.R. § 3.307(a)(6)(iii).

Exposure to herbicides in service notwithstanding, the Board finds that service connection cannot be granted in this case.  Initially, as noted above, bone cysts are not a presumptive disorder or disease for which service connection can be granted.  Moreover, while the Veteran adamantly believes his bone cyst is the result of herbicide exposure, he does not possess the requisite medical training, knowledge and experience to render a medical opinion as to the etiology of his bone cyst in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  While the Court in Jandreau did indicate that there may be circumstances where a Veteran can speak as to opinion where such is based on observation, such as a fall leading to a broken leg, this narrow exception is not applicable here.  

Again, the competent clinical evidence does not show any known relationship between herbicide exposure and bone cysts, as specifically noted by the April 2011 examiner.  There is no competent evidence of record demonstrating a relationship between the Veteran's herbicide exposure and formation of his left heel bone cyst.  As there is no relationship between herbicide exposure and the formation of bone cysts, and in light of the April 2011 examiner's opinion, the Board finds that service connection secondary to herbicides exposure cannot be granted in this case.

The Board acknowledges the Veteran's left foot pain in April 1968 during military service.  Such pain was bilateral in nature at that time, and appears to have been diagnosed as symptomatic pes planus.  No additional treatment was shown in service and the December 1969 separation examination specifically indicated that there were no objective foot problems.  

Regarding the current diagnosis, the competent medical evidence, particularly that of the April 2011 examiner, indicated that bone cysts are usually benign processes that do not have any associated symptomatology and which can develop at any time, without any precipitating event such as an injury, fracture, infection, or other disease process.  Therefore, the Board finds that the clinical evidence in this case does not support a finding that the Veteran's pes planus in military service caused the current bone cyst.  The Veteran does not assert as much during the appeal-in fact, noting that he had no foot problem or injury during military service at all-and the medical evidence of record clearly demonstrates that bone cysts generally do not result from other medical conditions, as noted by the April 2011 examiner.  

Thus, as to the question of nexus, the Board must find that it is less likely than not that the Veteran's bone cyst developed during military service, either as related to the 1968 in-service symptoms or due to herbicide exposure.

Regarding continuity, the clinical evidence of record demonstrates that the Veteran's left heel bone cyst was not shown until approximately 30 years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim.); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records may be a fact that the Board can consider).  Moreover, the Veteran does not allege earlier post-service complaints or treatment for a left foot problem, and thus there is no basis for an award of service connection based on continuity of symptomatology.

In sum, the claim must be denied.  In so deciding, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left heel bone cyst is denied.


REMAND

In its May 2010 remand, the Board instructed that during the VA examination of the lumbar spine, the examiner render an opinion as to whether any current lumbar disorder is related to service.  The examiner was also to opine whether any current lumbar disorder proximately due to his pilonidal cyst, as well as whether any current lumbar disorder has been aggravated by the pilonidal cyst.  

The Veteran underwent two VA examinations in July 2010 and April 2011, respectively.  He was diagnosed with arthritis of the lumbar spine, with stenosis.  Regarding the relationship between the current disability and the pilonidal cyst, the June 2010 examiner stated that the Veteran's pilonidal cyst was self-resolving and asymptomatic at that time; he concluded that there was no evidence relating the Veteran's spinal stenosis to his pilonidal cyst.  Additionally, the April 2011 examiner stated that "it is very medically unlikely that a pilonidal cyst would have anything to do with lumbar arthritis or spinal stenosis."  After providing a medical description of a pilonidal cyst and how it is cured, the April 2011 examiner stated that it was more likely that the Veteran's described "lump" in service that internally resolved after his fall was a hematoma as opposed to a pilonidal cyst; he concluded that medically a hematoma would have nothing to do with either his lumbar spinal stenosis or arthritis.  

The Board notes that neither of the July 2010 or April 2011 examiners addressed the issue of whether the Veteran's pilonidal cyst currently aggravates his lumbar spine disorder.  Accordingly, the Board finds that a remand is necessary at this time in order to obtain that opinion, to ensure compliance with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Erie VA Medical Center, the Ashtabula County CBOC, or any other VA medical facility that may have treated the Veteran since May 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder since discharge from service and which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following completion of the above to the extent feasible, furnish the Veteran's claims file to the April 2011 VA examiner in order to provide an addendum to the April 2011 VA examination report.  

The examiner is asked to opine whether the Veteran's diagnosed lumbar spinal stenosis and arthritis are more likely, less likely or at least as likely as not (50 percent or greater probability) aggravated (i.e., permanently worsened) beyond the normal progression of that disease by the Veteran's service-connected pilonidal cyst condition.  The examiner should specifically discuss the lack of any treatment for his pilonidal cyst in the VA treatment records as well as the asymptomatic findings in the July 2010 VA examination.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the April 2011 VA examiner is unavailable, another examiner of similar qualifications may opine as to the above.  If the April 2011 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the question posed above.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder, to include spinal stenosis and arthritis of the lumbar spine and to include as secondary to a service-connected pilonidal cyst.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


